DETAILED ACTION
Applicant's amendments and remarks, filed 12/3/20, are fully acknowledged by the Examiner. Currently, claims 1-7 and 10-20 are pending with claims 8-9 canceled, and claims 1, 6, and 10-20 amended. Applicant’s amendment to claims 1, 6, 12-15 have overcome the previously filed objection and 35 US 112(b) rejections.  The following is a complete response to the 12/3/20 communication.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Lampert on 2/12/21.

The application has been amended as follows: 
Please amend claim 1 as follows:1. A catheter device for ablating biological material, comprising a catheter device and a measurement device, the catheter device comprising a longitudinal structure;
an applicator for ablating the biological material, wherein the applicator is installed at the longitudinal structure;
a first electrode being attached to the applicator or to the longitudinal structure; a second electrode being attached to the longitudinal structure; an interface being connected directly or indirectly to the longitudinal structure; a first lead electrically connecting the first electrode with the interface; a second lead electrically connecting the second electrode with the interface; wherein the interface is configured for electrically connecting the first lead and the second lead with the measurement device for electrically stimulating the first electrode and the second electrode and for 
the measurement device
a stimulating unit for electrically stimulating the first electrode and the second electrode;
a detecting unit for detecting the electric Quantity received from the two electrodes; and
a computing unit for determining, based on the detected electric Quantity, an electric impedance of the biological material being located in between the two stimulated electrodes;
wherein the stimulating unit is configured for stimulating the first electrode and the second electrode with an adjustable electric amplitude in such a manner that with a first level of the adjustable electric amplitude a wall contact between (i) the first electrode and/or the second electrode on the one hand and (ii) tissue on the other hand is detected and with a second level of the adjustable electric amplitude a formation of ice within the biological material being located in between the top two stimulated electrodes is recognized, and
wherein the second level is below 0.01 mA.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Abboud (US 2009/0182318), Schaer (US 5,872,760), and Kuck (US 2016/0331262) are the prior art found. However, none of the references discuss the first and second levels with the second level below 0.01 mA. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794